              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 1 of 34




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                                        x
BEIJING DADDY’S CHOICE SCIENCE AND
TECHNOLOGY CO., LTD.

                                   P1aintiff~           :       No.: 18-cv-06504 (NRB)

                   V.


PLNDUODUO INC., HONGKONG WALNUT
STREET LIMITED, HANGZHOU WEIMI
NETWORK TECHNOLOGY CO., LTD.,
SHANGHAI PINDUODUO NETWORK
TECHNOLOGY CO., LTD. (n/kla WALNUT
STREET (SHANGHAI) INFORMATION
TECHNOLOGY CO., LTD.), SHENZHEN
QIANHAI XINZHIJIANG INFORMATION
TECHNOLOGY CO., LTD., HANGZHOU AIMI
NETWORK TECHNOLOGY CO., LTD.,
SHANGHAI XUNMENG INFORMATION
TECHNOLOGY CO., LTD., THE ROYAL
FAVORITE MATERNITY AND BABY
PRODUCTS LIFESTYLE STORE, and JOHN
DOE SELLERS 1-3.

                                  Defendants.
                                                        x

                                      AMENDED COMPLAINT

            Plaintiff, Beijing Daddy’s Choice Science and Technology Co., Ltd. (“Daddy’s Choice”

or “Plaintiff’), by its undersigned attorneys, as and for its Complaint against Pinduoduo Inc.

(“Pin Inc.”), HongKong Walnut Street Limited (“Walnut Street”), Shenzen Qianhai Xinzhijian

Information Technology Co., Ltd. (“Shenzen”), Shanghai Pinduoduo Network Technology Co.,

Ltd. (nlk/a Walnut Street (Shanghai) Information Technology Co., Ltd.) (“Shanghai

Pinduoduo”), Hangzhou Weimi Network Technology Co., Ltd. (“Hangzhou Weimi”), Hangzhou

Aimi Network Technology Co., Ltd. (“Hangzhou Aimi”), Shanghai Xunmeng Information




8383236.3
                 Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 2 of 34



Technology Co., Ltd. (“Shanghai Xunmeng,” collectively “Pinduoduo Defendants”), The Royal

Favorite Maternity and Baby Products Lifestyle Store (“Royal”), and John Doe Sellers 1-3

(collectively with Royal, “Defendant Sellers,” collectively with the Pinduoduo Defendants,

“Defendants”) alleges:

                                     SUBSTANCE OF THE ACTION

            1.       Pinduoduo Defendants operate a Chinese language e-commerce platform that is

available at least in the People’s Republic of China (“China”) and the United States. On

information and belief, Pinduoduo Defendants’ e-commerce platform allows users to purchase

goods from sellers in China and other countries through a downloadable “app” and interactive

website.

            2.       Plaintiff owns U.S. Registration Nos. 5,238,282 and 5,463,121 for Daddy’s

Choice (the “DADDY’S CHOICE marks”), has used those marks and the Daddy’s Choice name

in the United States as its brand identification on a range of goods including infant and baby

diapers, and has established a reputation for excellence in that field.

            3.      On information and belief, Pinduoduo Defendants have knowingly enabled sellers

using its e-commerce platform which is available through the website www.pinduoduo.com and

mobile app Pinduoduo (in English) or ~f~4 (in Chinese) (collectively “Pinduoduo”) to sell

goods which, without authorization or license from Plaintiff, willfully and intentionally use

Plaintiffs DADDY’S CHOICE marks. Although the goods are ostensibly advertised for sale in

China, with the knowledge and consent of Defendants, as well as Defendants’ technical support

and encouragement, on information and belief individual sellers are willing to and have shipped

these infringing goods to purchasers in the United States.




                                                    2
8383236.3
                 Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 3 of 34




            4.       On information and belief, Pinduoduo Defendants have knowingly enabled sellers

using its e-commerce platform to falsely imply that they are affiliated with or authorized by

Plaintiff to sell goods bearing Plaintiff’s DADDY’S CHOICE marks.

            5.       On information and belief, Pinduoduo Defendants facilitate sales of counterfeit

and unauthorized goods through their e-commerce platform which is promoted as a low-cost

source of goods. As described by Pin Inc. in its SEC Form F-i/A Statement filed July 24, 2018,

Defendants’ platform “provides buyers with value-for-money merchandise and fun and

interactive shopping experiences.”

            6.       Defendant Sellers use the Pinduoduo e-commerce platform to sell counterfeit or

unauthorized goods bearing the DADDY’S CHOICE marks and name.

            7.       Royal is willing to and has sold counterfeit or unauthorized goods bearing the

DADDY’S CHOICE marks to at least one consumer in the United States, even though the

unauthorized goods were intended for sale in China.

            8.       Royal uses the Pinduoduo e-commerce platform to offer counterfeit or

unauthorized goods while stating that it provides an “authenticity guarantee” and displaying

pictures showing the unique features of Plaintiff’s goods which, upon information and belief,

appear to have been copied from Plaintiffs website.

            9.      Defendant Sellers use the Pinduoduo e-commerce platform to sell goods in

packaging substantially similar to that used by Plaintiff for its DADDY’S CHOICE diapers

while claiming that these other diapers are made in the “same factory” as DADDY’S CHOICE

diapers.

            10.     Plaintiff has filed this action to enjoin Defendants from offering for sale in the

United States unauthorized goods using the DADDY’S CHOICE marks and name or goods


                                                      3
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 4 of 34




which Defendants are misleading consumers into believing are those of Plaintiff. Plaintiff

asserts claims for trademark infringement, unfair competition, and false designation of origin

pursuant to Sections 32 and 43(a), (d) of the Lanham Act, 15 U.S.C. §~S 1114, 1125(a), and New

York State common law. Plaintiff also seeks an accounting, profits, and damages.

                                         JURISDICTION AND VENUE

            11.       This Court has subject matter jurisdiction under 15 U.S.C.    §    1121, 28 U.S.C.

§~   1331, and 1338(a) and (b). This Court has supplemental jurisdiction over the state law

claims under 28 U.S.C.         §   1367(a) and the principles of pendent jurisdiction.

            12.       Personal jurisdiction is proper over Defendants pursuant to N.Y. CPLR

§ 302(a)(1) and § 302(a)(3), or, in the alternative, Rule 4(k) of the Federal Rules of Civil
Procedure, for at least the following reasons:

                  a. Pinduoduo Defendants operate an interactive website and mobile app, Pinduoduo,

                     which, although presented in the Chinese language, is intentionally made

                     available in the United States through the Apple App store and Google Play.

                  b. Consumers in the United States and New York, specifically Chinese-reading

                     consumers, can use Pinduoduo Defendants’ e-commerce platform to purchase

                     goods, including counterfeit or unauthorized goods bearing DADDY’S CHOICE

                     marks for delivery to the United States, with the knowledge and assistance of

                     Pinduoduo Defendants. Pinduoduo Defendants are therefore purposefully

                     interacting with New York consumers;

                  c. Defendant Royal has sold and shipped goods to a consumer in New York;

                  d. Defendant Sellers offer goods for sale on Pinduoduo and, on information and

                     belief, are willing to and have shipped goods to the United States, including New


                                                         4
8383236.3
            Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 5 of 34




                   York. Defendant Sellers are therefore purposefully interacting with New York

                   consumers;

             e. There are approximately 2.9 million Chinese speakers in the United States,

                  including more than 500,000 Chinese speakers in New York, most of whom, on

                  information and belief, follow events and commercial developments in China and

                  are aware of popular e-commerce platforms including Pinduoduo and Yamibuy;

             f.   Plaintiff has developed valuable trademark rights in the United States and New

                  York in its DADDY’S CHOICE marks which will be irreparably harmed by the

                  availability and sale of unauthorized DADDY’S CHOICE branded goods in

                  China, the United States and New York, which constitutes tortious conduct on the

                  part of Defendants;

            g. Plaintiff’s registered trademarks are being infringed by Defendants’ actions;

            h. Pinduoduo Defendants are knowingly allowing and aiding others to engage in

                  trademark infringement and unfair competition in the United States, including

                  New York;

            i.    Defendant Sellers are engaging in unfair competition and trademark infringement

                  in the United States, including New York;

            j.    On or about July 26, 2018, Pin Inc. completed an Initial Public Offering (“IPO”)

                  of its shares in the United States to be listed on the New York Stock Exchange,

                  thereby taking advantage of United States and New York laws and financial

                  markets, and sold stock in the United States for the purpose of expanding the

                  reach and volume of sales on its e-commerce platform;




                                                   5
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 6 of 34



                  k. Shanghai Xunmeng owns U.S. Registration Nos. 5,313,364 and 5,313,365 for the

                       mark PINSHARE, showing an intent to further expand its reach in the United

                       States market;

                  1.   At the time of the filing of the original complaint in this matter, Shanghai

                       Xunmeng maintained an English language website, www.pin-share.com, which

                       marketed its e-commerce platform to other corporations. The website listed some

                       of Shanghai Xunmeng’s “partners and users,” including multiple American

                       companies.

            13.        Venue is proper in this district under 28 U.S.C.   §   139 1(c)(3).

                                                 THE PARTIES

            14.        Beijing Daddy’s Choice Science and Technology Co., Ltd. is a corporation

incorporated under the laws of the People’s Republic of China with its principal place of

business at No. 2 Ding Fu Zhuang Xi Li, Floor 3, Suite 318, Chaoyang District, Beijing, China.

            15.        Defendant Pin Inc. is a holding company incorporated under the laws of the

Cayman Islands with its principal offices at 28/F, No. 533 Loushanguan Road, Changning

District, Shanghai, People’s Republic of China.

            16.        Defendant Walnut Street is a wholly-owned subsidiary of Pin Inc. incorporated

under the laws of the Hong Kong Special Administrative Region of the People’s Republic of

China.

            17.        Defendants Hangzhou Weimi, Shanghai Pinduoduo, and Shenzen are wholly

owned subsidiaries of Walnut Street incorporated under the laws of the People’s Republic of

China.




                                                        6
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 7 of 34




            18.   Defendant Hangzhou Aimi is incorporated under the laws of the People’s

Republic of China. Due to Chinese legal restrictions regarding foreign ownership of companies,

Hangzhou Aimi has entered into a series of contractual agreements with Hangzhou Weimi. On

information and belief, these contractual agreements allow Pinduoduo to be operated and

nominally controlled by Chinese companies while foreign registered entities, such as Pin Inc.,

are able to (i) exercise effective control over Pinduoduo; (ii) receive substantially all of the

economic benefits of Pinduoduo; and (iii) have an exclusive option to purchase the equity

interests of the Chinese subsidiaries if permitted by Chinese law.

            19.   Defendant Shanghai Xunmeng is a wholly owned subsidiary of Hangzhou Aimi

incorporated under the laws of the People’s Republic of China.

            20.   On information and belief, the Pinduoduo Defendants are mere alter egos of one

another.

            21.   Pinduoduo Defendants operate Pinduoduo, a Chinese e-commerce platform that

offers a broad range of merchandise.

            22.   Defendant Royal is a third-party seller which uses the Pinduoduo c-commerce

platform to sell counterfeit or unauthorized goods bearing the DADDY’S CHOICE marks.

            23.   Defendant John Doe Seller 1 is a third-party seller which uses the Pinduoduo e

commerce platform to falsely claim to be authorized by Plaintiff while selling Daddy’s Choice

goods.

            24.   Defendant John Doe Seller 2 is a third-party seller which uses the Pinduoduo e

commerce platform to falsely claim to be Plaintiff or affiliated with Plaintiff while selling

Daddy’s Choice goods.




                                                  7
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 8 of 34




            25.   Defendant John Doe Seller 3 is a third-party seller which uses the Pinduoduo e

commerce platform to sell goods in packaging confusingly similar to that of Plaintiff while

advertising that its goods are made in the “same factory” as Daddy’s Choice diapers.

            26.   Pinduoduo provides manufacturers, sellers, and buyers of unauthorized goods a

marketplace for such goods, and, upon information and belief, provides online marketing, credit

card processing, financing, and customer service that effectuate the sale of infringing or

unauthorized products.

                        FACTS COMMON TO ALL CLAIMS FOR RELIEF

            27.   Daddy’s Choice is a leading Chinese baby care brand that was founded in 2015.

            28.   Daddy’s Choice began sales in 2016. In 2017, its sales were more than RMB 300

million (approximately $44.78 million), and its projected sales for 2018 are approximately $150

million.

            29.   Daddy’s Choice diapers are now offered for sale in more than 12,000 stores in

more than 200 cities in China. Daddy’s Choice has not authorized the sale of any of its goods on

Pinduoduo.

            30.   Daddy’s Choice diapers have won many awards, such as 2017 Chinese Mommy

and Babies Favored Brand, 2017 Chinese Diapers with Influential Impact, 2017 Innovative Baby

Products Award, 2018 CBME (Children-Baby-Matemity-Expo) Serving the Society Award, and

the National Quality and Integrity Benchmark and Exemplary Enterprise issued by the China

Quality and Quarantine Association. Additionally, Daddy’s Choice diapers have been ranked

No. 1 on the list of “Chinese Domestic Diaper Brand.”




                                                  8
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 9 of 34




            31.   Daddy’s Choice markets itself as a premium diaper brand and maintains strict

quality control standards for its diapers. On information and belief, many consumers purchase

Plaintiffs diapers because of Plaintiffs reputation for quality.

            32.   Daddy’s Choice diapers are tested to be free of formaldehyde, allergens, and are

marketed with simple packaging, no scents, fluorescent agent, ink, or other unnecessary

additives.

            33.   Daddy’s Choice diapers are designed to offer a thinner, lighter diaper, without

compromising absorption capacity.

            34.   In addition to having a reputation for overall quality, Plaintiffs diapers have a

reputation for being lightweight and breathable, and being more suitable for use in warmer

weather than other diaper brands.

            35.   On July 4, 2017, the United States Patent and Trademark Office issued U.S.

Registration No. 5,238,282 for the DADDY’S CHOICE word logo, including

words/letters/numbers and on May 8, 2018, the United States Patent and Trademark Office

issued U.S. Registration No. 5,463,121 for the word mark DADDY’S CHOICE, both for

“disposable baby diapers” and other goods, namely “non-medicated bar soap, shampoo;

washing-up liquid; deodorants for personal use; deodorants for animals; baby deodorant in pill

form” in International Class 3, and “air deodorant; deodorizers for household pet litter boxes;

room deodorants” in International Class 5. Copies of the Registration Certificates are attached as

Exhibit 1. These registrations are valid, subsisting, and in full force and effect.

            36.   Daddy’s Choice intends to continue to preserve and maintain its rights with

respect to the DADDY’S CHOICE marks and to expand its business in the United States.




                                                    9
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 10 of 34




            37.   Daddy’s Choice has invested considerable sums of money in developing and

growing its brand name in the United States. It has done this through engaging in marketing

campaigns, issuing press releases, and purchasing advertisements.

            38.   As part of Daddy’s Choice’s efforts to develop its brand and increase its presence

in the United States, it purchased an advertisement on a billboard in Times Square, New York,

NY.

            39.   Daddy’s Choice has engaged in a product sample tryout in 2017 with American

consumers.

            40.   In 2018, Daddy’s Choice worked with Yamibuy, an online marketplace, to

conduct a large-scale free sample distribution, and invited American families to participate by

recording reviews of their experiences using the free samples.

            41.   As part of its marketing efforts, Plaintiff also made a donation to Peking

University North America Alumni Association.

            42.   Daddy’s Choice has also had consumers in the United States review its goods on

the YouTube website: https ://www.youtube. comlwatch?v=Cj bIE7_496o;

https ://www.youtube.corn/watch?v=tTvToAdG5 04.

            43.   In October 2018, Daddy’s Choice sponsored the eighth annual conference of

Peking University North American Alumni.

            44.   To date, Daddy’s Choice has invested more than $300,000 in its sales and

marketing campaign in the United States which is targeted at the Chinese-American community.

            45.   Daddy’s Choice diapers are offered for sale in the United States and New York

through authorized online retailers. Specifically, Daddy’s Choice diapers are available for

purchase on the Yamibuy website.


                                                   10
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 11 of 34




            46.   Yamibuy is a specialty website “dedicated to providing Asian snacks & food,

beauty & health products, home appliances and books to Asian Americans.” According to its

website, it is “the most popular one-stop shopping destination among the Chinese community in

North America.”

            47.   Under United States law, all children’s products sold in the United States must be

tested and certified by a third party laboratory to ensure that they meet safety requirements.

            48.   Plaintiff had its diapers tested by the Deesev Testing International Corporation

(“DTI”) and on August 17, 2017, DTI issued a certificate confirming that Daddy’s Choice

diapers comply with the U.S. Consumer Product Safety Improvement Act of 2008. A copy of

the certificate is attached as Exhibit 2.

            49.   The packaging for the diapers Plaintiff offers for sale in the United States is

materially different than the packaging for the diapers Plaintiff offers for sale in China. For

example, the packaging for goods sold in the United States contains English labels, whereas the

labels for the goods sold in China are in Chinese.

            50.   Plaintiff offers a free return and replacement for diapers sold in China, while

diapers sold in the United States are subject to the individual retailer’s return policy.

            51.   In 2017, Daddy’s Choice sold approximately $50,000 worth of goods in the

United States. It projects that it will sell almost $120,000 worth of goods in the United States in

2018.

            52.   Given Plaintiff’s use of the DADDY’S CHOICE marks and name, individuals

throughout the United States and New York have come to associate DADDY’S CHOICE as

identifying Plaintiff and its product. Through Plaintiff’s untarnished reputation, years of effort,




                                                   11
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 12 of 34




and investments of time, money and creativity, its DADDY’ S CHOICE marks have acquired

highly valuable goodwill in the U.S. and abroad.

                                   Defendants’ Unlawful Activities

            53.   Pinduoduo is an e-commerce platform which, according to Pin Inc.’s Form F-i/A

“pioneered an innovative ‘team purchase’ model.” Pinduoduo allows consumers to interact with

its platform “directly or through popular social networks, such as Weixin and      QQ.”
            54.   On information and belief, Pinduoduo has developed a reputation as a discount e

commerce platform offering cheap products, including unauthorized and counterfeit goods.

            55.   On information and belief, the majority of business on the Pinduoduo e-commerce

platform is very cheap items sold between third parties   —   transactions which are particularly

susceptible to unauthorized or counterfeit goods.

            56.   According to Pin Inc.’s Form F-i/A, although it previously operated an online

direct sales marketplace, it transitioned into its current marketplace model in the first quarter of

2017.

            57.   Pinduoduo Defendants derive revenue primarily from online marketing services.

Pin Inc. reported in its Form F-i that revenue from online marketing services constituted 69.3%

of its revenue in 2017, and 80.0% of its revenue for the first quarter of2018. Thus, on

information and belief, the Pinduoduo Defendants receive revenue from every sale consummated

through their e-commerce platform.

            58.   The Pinduoduo e-commerce platform has a recommendation feature. Thus, when

a consumer is looking at a particular good, the e-commerce platform automatically suggests

other similar goods the consumer might be interested in.

            59.   As stated in Pin Inc.’s Form F-i/A, Pinduoduo has over 300 million active buyers


                                                  12
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 13 of 34




and over 1 million merchants.

            60.   The Pinduoduo website and mobile app are available to consumers in the United

States, including New York.

            61.   The Pinduoduo mobile app is available to consumers in the United States,

including New York, through the Apple App Store and through Google Play. On information

and belief, both the Apple App Store and Google Play are country specific, thus the Pinduoduo

Defendants have chosen to make their app available to consumers in the United States, including

New York, by making it available for download on the United States-specific Apple App Store

and Google Play.

            62.   On information and belief, the Chinese-American population in New York City

numbers over 500,000.

            63.   Weixin is the Chinese version of the popular social networking platform Wechat.

On information and belief, as of March 2018, Wechat had approximately 1 billion monthly

active users, and roughly 83% of all smartphone users in China use Wechat.

            64.   On information and belief, many Chinese-speaking individuals in the United

States, including New York, also use Wechat to remain in contact with friends and family in

China.

            65.   On information and belief, the Pinduoduo Defendants have integrated their e

commerce platform with Wechat to facilitate team purchases     —   group purchases of the same

goods.

            66.   A consumer located in the United States can open the Pinduoduo e-commerce

platform on a mobile phone and use it to purchase goods.

            67.   On information and belief, consumers in China and Chinese-language consumers


                                                 13
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 14 of 34




in the United States will typically contact a seller directly prior to purchasing goods online to

ensure that the seller still has the goods available at the specified price and is willing to ship to

the consumer.

            68.   The Pinduoduo e-commerce platform allows consumers to communicate directly

with sellers through the platform.

            69.   When making a purchase on the e-commerce platform, Pinduoduo prompts a

consumer to enter a shipping address. Although the drop-down options list Chinese provinces

and districts, consumers can enter an American address directly into the shipping address field

on the Pinduoduo c-commerce platform.

            70.   The Pinduoduo c-commerce platform accepts American addresses which are

entered directly into the platform, so long as the consumer also selects an option from the drop-

down menu. Individual sellers are able to communicate directly with consumers through the

Pinduoduo e-commerce platform to discuss logistics before processing the transaction.

            71.   Royal is a seller offering counterfeit or unauthorized goods bearing the

DADDY’S CHOICE marks who was contacted in the usual manner through the Pinduoduo e

commerce platform and shipped infringing goods to the United States.

            72.   Although shipping costs can be high to send goods purchased through the

Pinduoduo c-commerce platform from China to the United States, on information and belief,

these costs can be mitigated by purchasing items in bulk.

            73.   The Pinduoduo e-commerce platform encourages consumers to buy goods in bulk

by creating groups through the “team purchase” feature. As stated by the Pinduoduo Defendants

in Pin Inc.’s F-i/A statement: “Buyers can access our platform and make team purchases by

either visiting our platform directly or through popular social networks, such as Weixin and      QQ.

                                                   14
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 15 of 34




They are encouraged to share product information on such social networks, and invite their

friends, family and social contacts to form a shopping team to enjoy the more attractive prices

available under the ‘team purchase’ option.” On information and belief, groups of Chinese-

speaking mothers will work together to buy baby goods in bulk from sellers on the internet to

save money on each item.

            74.       Defendant Sellers use the Pinduoduo e-commerce website to:

                      a.      Sell unauthorized and/or counterfeit DADDY’S CHOICE diapers while

                  falsely claiming to be authorized;

                      b.      Sell unauthorized and/or counterfeit DADDY’S CHOICE diapers while

                  providing “authenticity” guarantees;

                      c.     Use forged “Certificates of Authorization” containing Plaintiff’s name and

                  the DADDY’S CHOICE marks to sell unauthorized and/or counterfeit goods;

                     d.      Sell unauthorized and/or counterfeit DADDY’S CHOICE diapers while

                  falsely claiming to be a “flagship store;” or

                     e.      Sell unbranded diapers in packaging almost identical to that used by

                  Plaintiff for its DADDY’S CHOICE diapers while claiming that the unbranded

                  diapers are manufactured in the “same factory” as DADDY’S CHOICE diapers.

            75.      On information and belief, although some consumers are aware or suspect that

they are purchasing counterfeit goods when they purchase goods on Pinduoduo, other consumers

believe that they are buying authentic merchandise at a discounted price.

            76.      Pinduoduo Defendants know that Pindoudou has made it possible for third-party

sellers to represent themselves falsely as “authorized” retailers of Plaintiff’s products, including

by posting forged “Certificates of Authorization” containing Plaintiff’s name and the DADDY’S


                                                       15
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 16 of 34



CHOICE marks, and also to implicitly claim affiliation with Plaintiff by calling themselves a

“flagship store.” Screen shots showing unauthorized or counterfeit DADDY’S CHOICE

products available for sale on Pinduoduo are attached as Exhibit 3.

            77.   Pinduoduo Defendants also allow third-party sellers to list diapers for sale in

packaging that is almost identical to that used by Plaintiff for its diapers while claiming that the

diapers are made in the “same factory” as Daddy’s Choice diapers. A screen shot showing goods

offered for sale on Pinduoduo in substantially similar packaging and falsely touted as being made

in the “same factory” is attached as Exhibit 4.

            78.   On information and belief, Pinduoduo facilitates the sale of unauthorized or

counterfeit goods by making it easy for one seller to copy another seller’s webpage contents

through a feature called the “Pinduoduo loading assistant.”

            79.   On information and belief, the Pinduoduo loading assistant allows a seller to do a

key word search for other sellers with similar items and then simply copy the first seller’s

webpage content, including pictures with trademarks.

            80.   On information and belief, Pindoudou has also knowingly made it possible for

third-party sellers to resell goods containing the DADDY’S CHOICE marks which were

intended for sale in China to other countries, including the United States and New York, with

knowledge that the goods, including DADDY’S CHOICE branded goods were intended for sale

solely in China. Defendants are compensated for enabling the sale of these infringing and

unauthorized goods.

            81.   On information and belief, Pinduoduo has also knowingly made it possible and

facilitated third-parties to sell diapers which are confusingly similar to Plaintiffs diapers.

            82.   On information and belief, Pinduoduo has also knowingly made it possible and


                                                   16
8383236.3
              Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 17 of 34




facilitated third-parties to sell counterfeit diapers containing the DADDY’ S CHOICE marks.

            83.   Pinduoduo Defendants knowingly encourage, assist, and profit from the sale of

counterfeit and unauthorized goods on their Pinduoduo e-commerce platform. Pinduoduo is

well-known as a source of low-cost goods and encourages its users to form groups to buy larger

volumes of goods at lower prices.

            84.   Pinduoduo is a relatively new e-commerce platform, but is experiencing

significant growth. According to Pin Inc.’s Form F-i/A, its revenue grew from RMB5O4.9

million in 2016 to RMB1,744.i million in 2017, and from RMB37.0 million for the first three

months of 2017 to RMB 1,384.6 million in the same period in 2018.

            85.   On or about July 26, 2018, Pin Inc. completed an initial public offering (“IPO”) in

the United States. On information and belief, Pin Inc. raised $1.6 billion through its IPO. In its

Form F-i/A filed prior to its IPO, Pin Inc. stated that it would use the proceeds from an IPO to,

inter alia, expand its business operations.

            86.   On information and belief, Pinduoduo Defendants were or should have been

aware that third-party merchants using its e-commerce platform to sell goods bearing the

DADDY’S CHOICE marks were not authorized to do so by Plaintiff and were not affiliated in

anyway with Plaintiff.

            87.   On information and belief, Pinduduo Defendants were or should have been aware

that goods bearing the DADDY’S CHOICE marks listed for sale on its e-commerce platform

were only intended for sale in China through its authorized sales channels, which do not include

Pinduoduo.

            88.   On information and belief, Pinduoduo Defendants were or should have been

aware that some or all of the goods bearing the DADDY’S CHOICE marks listed for sale on its


                                                  17
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 18 of 34




e-commerce platform were likely counterfeit as Daddy’s Choice has not authorized the sale of its

goods on Pinduoduo and counterfeit goods are prevalent in China and on Pinduoduo.

            89.   Pin Inc. included self-serving language in its Form F-i/A acknowledging that it is

aware that sellers use its e-commerce platform to sell counterfeit and unauthorized goods,

stating: “[w]e have been and may continue to be subject to allegations and lawsuits claiming that

products listed or sold through our platform by third-party merchants are counterfeit,

unauthorized, illegal or otherwise infringe third-party copyrights, trademarks and patents or other

intellectual property rights, or that content posted on our user interface contains misleading

information on description of products and comparable prices.”

            90.   On information and belief, Pinduoduo Defendants have been subject to criticism

by consumers and the general public, including public demonstrations and protests, due to, inter

alia, the presence of counterfeit and unauthorized goods on the Pinduoduo e-commerce platform.

            91.   Pin Inc. is the defendant in several securities actions in the United States,

including New York, claiming that Pin Inc. made materially false statements in public filings

regarding the prevalence of counterfeit goods on its e-commerce platform.

            92.   Plaintiffs in the securities actions claim that Pin Inc. made material misstatements

or omissions in its public documents by failing to disclose that it was not taking adequate steps to

prevent counterfeit products from being sold on its platform or to remove counterfeit products

from its platform, that it was encouraging the sale of infringing goods, and that its growth was

achieved in part by the sale of counterfeit goods on its e-commerce platform.

            93.   Additionally, although Pin Inc. claims to have adopted “strict measures” to

prevent against the sale of counterfeit or unauthorized goods, it acknowledged that “in January

2018, we were required by the relevant government authorities to strengthen supervision on the


                                                    18
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 19 of 34




qualifications of the distributors of publications on our platform and to respond effectively to

claims of copyright infringement.”

            94.   On or about August 1, 2018, China’s State Administration for Market Regulation

issued a press release stating that it had asked the Shanghai Industry and Commerce Bureau to

have an “official talk” with the Pinduoduo Defendants and government authorities to conduct an

investigation into reports of counterfeit goods being sold on the Pinduoduo c-commerce

platform.

            95.   On or about August 5, 2018, China’s State Administration for Market Regulation

issued a press release stating that it had an “official talk” with the Pinduoduo Defendants and

asked the Pinduoduo Defendants to handle media and customer complaints seriously, and that

the Pinduoduo Defendants had agreed to cooperate with the government.

            96.   Royal, and on information and belief, other sellers on the Pinduoduo e-commerce

platform are willing and have shipped counterfeit, unauthorized and/or infringing goods bearing

the DADDY’S CHOICE marks or misleading packaging to consumers in the United States,

including New York.

            97.   Thus, Consumers located in the United States, including New York, are able to

purchase and receive counterfeit, unauthorized and/or infringing goods bearing the DADDY’S

CHOICE marks or misleading packaging by using the Pinduoduo e-commerce platform.

            98.   Although the individual Defendant Sellers ship the goods to consumers,

consumers are only able to locate, contact, and arrange for the purchase of goods from the

Defendant Sellers through Pinduoduo.




                                                 19
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 20 of 34




            99.    Plaintiff has advised Pinduoduo Defendants that they are allowing sellers to sell

products violating Plaintiffs prior established and exclusive rights in its name and registered

mark and to falsely claim authorization from or affiliation with Plaintiff.

            100.   In 2017, Plaintiff, through counsel, sent multiple official notice letters to

Pinduoduo Defendants informing Pinduoduo Defendants that third-party sellers were selling

counterfeit or unauthorized goods bearing the DADDY’S CHOICE marks on its c-commerce

platform.

            101.   Although Pinduoduo Defendants responded to these letters by initially removing

some counterfeit or unauthorized goods from its e-commerce platform, unauthorized goods

quickly re-appeared on Pinduoduo.

            102.   On or about April 24, 2018, Plaintiff sent Pinduduo Defendants a letter informing

them that counterfeit or unauthorized goods with the DADDY’S CHOICE marks were again

being offered for sale on their e-comrnerce platform. Pinduoduo Defendants did not respond to

this letter.

            103.   On or about July 11, 2018, Plaintiff sent Pinduoduo Defendants a message

through Wechat regarding the prior attorney letters and discussions about counterfeit or

unauthorized goods with the DADDY’S CHOICE marks on the Pinduoduo c-commerce

platform. Plaintiff received a message in response that the message had been received and the

Pinduoduo Defendants would revert back, but the Pinduoduo Defendants did not respond further

to this message.

            104.   On or about July 17, 2018, a keyword search on the Pinduoduo e-commerce

platform for the terms “Daddy Choice Diapers” returned 31 merchants/stores selling “Daddy’s

Choice Diapers.”


                                                    20
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 21 of 34




            105.   On information and belief, keyword searches on Pinduoduo do not return all

sellers selling a particular product. Instead of using keyword searches, some sellers have a

unique barcode which they share with their “friends” on the Wechat social network.

            106.   On or about August 6, 2018, Plaintiff sent Pinduoduo Defendants a letter by

express mail and email showing screenshots of counterfeit or unauthorized goods with the

DADDY’S CHOICE marks on the Pinduoduo e-commerce platform. Two standard email

responses were received, stating the Pinduoduo Defendants would take action. A copy of

Plaintiff’s August 6, 2018 letter is attached hereto as Exhibit 5.

            107.   Plaintiffs August 6, 2018 letter contained a 229 page attachment showing 187

sellers on the Pinduoduo e-commerce platform who were selling counterfeit or unauthorized

goods bearing the DADDY’S CHOICE marks.

            108.   On information and belief, the Pinduoduo Defendants did not take any corrective

actions in response to Plaintiff’s July 11, 2018 message or August 6, 2018 letter. Of the 187

sellers identified in Plaintiff’s August 6, 2018 letter, approximately half, or 95 sellers were still

offering unauthorized or counterfeit goods with the DADDY’S CHOICE marks on the

Pindudoduo c-commerce platform as of September 27, 2018. A copy of screenshots showing

counterfeit or unauthorized goods bearing the DADDY’S CHOICE marks available for purchase

on the Pinduoduo c-commerce platform on or about September 27, 2018 is attached hereto as

Exhibit 6.

            109.   On or about November 14, 2018, approximately fifty of the sellers identified in

Plaintiffs August 6, 2018 letter were still selling counterfeit or unauthorized goods with the

DADDY’S CHOICE marks on Pinduoduo.




                                                   21
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 22 of 34




            110.   Despite being placed on notice of Plaintiffs prior rights, Pinduoduo Defendants

have refused to curtail their unlawful activities.

            111.   Instead of curtailing their unlawful activities, on information and belief,

Pinduoduo Defendants have attempted to hide the presence of counterfeit or unauthorized goods

by changing what search terms reveal counterfeit or unauthorized goods bearing the DADDY’ S

CHOICE marks or goods sold in confusingly similar packaging to that of Plaintiffs goods.

            112.   Previously, consumers were able to locate goods bearing the DADDY’S CHOICE

marks on Pinduoduo by using search terms containing the words “Daddy’s Choice” or some

variation thereof. Now, after Plaintiff has complained about the presence of counterfeit and

unauthorized goods on Pinduoduo and filed this lawsuit, those same search terms return a

message that “pursuant to relevant rules, research result will not show.” However, if consumers

use other search terms such as, for example, the phrase “Extreme Simplicity,” which Plaintiff has

trademarked in China, they are able to locate counterfeit or unauthorized goods bearing the

DADDY’S CHOICE marks on Pinduoduo.

            113.   On or about July 20, 2018, Plaintiff commenced an action against Defendants in a

Chinese local court on unfair competition grounds based on Defendants’ unlawful activities in

China seeking (1) removal of untrue statements on the Pinduoduo c-commerce platform and a

cease and desist of unfair competition; (2) a public apology; (3) damages in the amount of RMB

4.8 million, including attorney’s fees and notary public fees; and (4) filing fee.

            114.   Pinduoduo Defendants have responded to the Chinese action by claiming that

they are not appropriate defendants, they have taken necessary actions regarding counterfeit

goods, the alleged counterfeit goods are no longer available, and/or Plaintiff has only suffered

minimal damages.


                                                    22
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 23 of 34



            115.   By allowing and facilitating third-party sellers to falsely claim to be part of,

affiliated with or authorized by Plaintiff, and by allowing and facilitating third-party sellers to

ship goods to the United States which were intended for sale in China, Pinduoduo Defendants are

likely to confuse and deceive the trade and the public unless enjoined.

            116.   By selling diapers while falsely claiming to be part of, affiliated with, or

authorized by Plaintiff, and by shipping goods to the United States which were intended for sale

in China, Defendant Sellers are likely to confuse and deceive the trade and the public unless

enjoined.

            117.   Defendants’ unlawful use of Plaintiffs DADDY’S CHOICE mark has extended

to the United States and this district.

            118.   On information and belief, when consumers contact Pinduoduo Defendants by

phone and inform Pinduoduo Defendants that they wish to have goods shipped directly to New

York, they are directed to deal directly with the third-party sellers on Pinduoduo Defendants’ e

commerce platform to do so.

            119.   Consumers are able to directly input American addresses as the “ship to” address

on the Pinduoduo e-commerce platform.

            120.   On information and belief, Defendant Sellers are willing to and have shipped

goods to consumers in the United States, including New York. Royal is one seller which has

shipped goods to a consumer located in New York.

            121.   On information and belief, Pinduoduo Defendants knowingly provided the use of

their c-commerce platform to merchants offering goods bearing the DADDY’S CHOICE marks

and intended for sale in China to consumers in the United States, and knowingly allowed sellers

to falsely describe themselves as “authorized” or “flagship store,” and have thereby participated


                                                    23
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 24 of 34



in and/or facilitated third parties infringement of the DADDY’S CHOICE marks and unfair

competition with Plaintiff.

                                     FIRST CLAIM FOR RELIEF
                                   TRADEMARK INFRINGEMENT
                                  AGAINST DEFENDANT SELLERS
                                         (15 U.S.C. ~ 1114)

            122.   Plaintiff repeats and realleges every allegation set forth in paragraphs 1 through

121 above, and incorporates them herein by reference.

            123.   Defendant Sellers’ use of the DADDY’S CHOICE mark in connection with the

sale, offering for sale, distribution, promotion, and advertising of related products and services

infringes Plaintiffs Registration Nos. 5,238,282 and 5,463,121 for DADDY’S CHOICE. Such

use is likely to cause confusion, to cause mistake, or to deceive, and constitutes federal

trademark infringement.

            124.   Plaintiff has not authorized the sale of its goods on Pinduoduo.

            125.   On information and belief, some of the goods bearing the DADDY’S CHOICE

marks offered for sale by Defendant Sellers on Pinduoduo are counterfeit.

            126.   On information and belief, some of the goods bearing the DADDY’S CHOICE

marks offered for sale by Defendant Sellers on Pinduoduo are unauthorized “gray goods” which

were originally intended for sale in China. There are material differences between such

unauthorized goods sold by Defendant Sellers and the goods offered by Plaintiff in the United

States, for example the unauthorized packaging has labels in Chinese, not English.

            127.   Defendant Sellers’ acts have a substantial effect on consumers in the United

States.




                                                   24
8383236.3
                Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 25 of 34



            128.        On information and belief, Plaintiff’s reputation in New York is harmed when

consumers in New York order goods from Defendant Sellers for delivery in New York and

receive counterfeit goods or gray goods with Chinese labels.

            129.        Consumers and the trade are likely to be confused, mistaken, or deceived, and to

believe that the products offered for sale by Defendant Sellers on Pinduoduo are those of

Plaintiff, or are sponsored, authorized, licensed by, or otherwise connected with Plaintiff. By

their acts, Defendant Sellers unjustly enrich themselves and damage Plaintiff.

            130.        Defendant Sellers’ acts are in violation of Section 32 of the Lanham Act, 15

U.S.C.      §   1114.

            131.        Defendant Sellers’ acts are willful and deliberate.

            132.        Defendant Sellers’ conduct will cause irreparable injury to Plaintiff unless

enjoined by this Court. Plaintiff has no adequate remedy at law.

                                     SECOND CLAIM FOR RELIEF
                              CONTRIBUTORY TRADEMARK INFRINGEMENT
                                 AGAINST PINDUODUO DEFENDANTS
                                         (15 U.S.C. ~ 1114)

            133.        Plaintiff repeats and realleges every allegation set forth in paragraphs 1 through

132 above, and incorporates them herein by reference.

            134.        Pinduoduo Defendants’ operation of Pinduduo and its active facilitation of sellers’

and Defendant Sellers’ use of the DADDY’S CHOICE mark in connection with the sale,

offering for sale, distribution, promotion, and advertising of related products and services

contributes to infringement of Plaintiff’s Registration Nos. 5,238,282 and 5,463,121 for

DADDY’S CI-{OICE. Such use is likely to cause confusion, to cause mistake, or to deceive, and

constitutes federal trademark infringement.

            135.    Plaintiff has not authorized the sale of its goods on Pinduoduo.

                                                         25
8383236.3
                Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 26 of 34




            136.        On information and belief, some of the goods bearing the DADDY’S CHOICE

marks offered for sale by Defendant Sellers on the Pinduoduo Defendants’ e-commerce platform

are counterfeit.

            137.        On information and belief, some of the goods bearing the DADDY’S CHOICE

marks offered by Defendant Sellers on the Pinduoduo Defendants’ e-commerce platform are

unauthorized “gray goods” which were originally intended for sale in China. There are material

differences between the unauthorized goods sold on Pinduoduo and the goods offered by

Plaintiff in the United States, for example the unauthorized packaging has labels in Chinese, not

English.

            138.        Pinduoduo Defendants’ acts have a substantial effect on consumers in the United

States.

            139.        On information and belief, Plaintiff’s reputation in New York is harmed when

consumers in New York order goods through Pinduoduo and receive counterfeit goods or gray

goods with Chinese labels.

            140.        Consumers and the trade are likely to be confused, mistaken, or deceived, and to

believe that the products offered for sale on Pinduoduo Defendants’ e-commerce site are those of

Plaintiff, or are sponsored, authorized, licensed by, or otherwise connected with Plaintiff. By

their acts, Pinduoduo Defendants unjustly enrich themselves and damage Plaintiff.

            141.        Pinduoduo Defendants’ acts are in violation of Section 32 of the Lanham Act, 15

U.S.C.      §   1114.

            142.        Pinduoduo Defendants’ acts are willful and deliberate.

            143.        Pinduoduo Defendants’ conduct will cause irreparable injury to Plaintiff unless

enjoined by this Court. Plaintiff has no adequate remedy at law.


                                                        26
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 27 of 34




                                     THIRD CLAIM FOR RELIEF
                                      UNFAIR COMPETITION
                                   AGAINST DEFENDANT SELLERS
                                        (15 U.S.C. ~ 1125(a))

            144.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 143 above, and incorporates them herein by reference.

            145.   Defendant Sellers’ use of the DADDY’S CHOICE mark in connection with the

advertising, promotion, and sale of goods that are similar to, related to, or competitive with those

offered by Plaintiff, but that are not under Plaintiff’s control or management constitutes unfair

competition. Defendant Sellers’ acts constitute the use of a false designation of origin and a

false representation that goods offered for sale on the Pinduoduo e-cornmerce platform are

Plaintiff are sponsored, authorized, licensed by or otherwise connected with Plaintiff and their

quality assured thereby.

            146.   On information and belief, Defendant Sellers have knowingly labeled themselves

as “authorized” or “flagship store” or offered “authenticity” guarantees in connection with the

sale of goods bearing the DADDY’S CHOICE marks although they are not authorized by or

affiliated with Plaintiff.

            147.   By falsely describing themselves as “authorized” or “flagship store,” these

unauthorized sellers create the false impression that they are, or are affiliated with, Plaintiff and

are receiving their goods directly from Plaintiff.

            148.   By offering “authenticity” guarantees, these unauthorized sellers create the false

impression that they are receiving their goods directly from Plaintiff and, by offering the goods

at a lower price, lower the price at which a consumer is willing to purchase Plaintiff’s goods.




                                                    27
8383236.3
                 Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 28 of 34



                149.   On information and belief, Defendant Sellers have offered for sale diapers in

packaging almost identical to that used by Plaintiff’s for its DADDY’S CHOICE diapers while

claiming that the infringing diapers are manufactured in the “same factory.”

            150.       By falsely claiming that the diapers are manufactured in the “same factory” and

using substantially identical packaging, these unauthorized sellers create the false impression that

they are affiliated with Plaintiff, are receiving their goods directly from Plaintiff, and/or are

selling the same goods as Plaintiff.

            151.       Defendant Sellers’ actions have a substantial effect on U.S. consumers.

            152.       On information and belief, unauthorized sales of Plaintiffs goods in the United

States depress the number of authorized sales of Plaintiffs goods.

            153.       Plaintiff has invested considerable time, effort, and money into establishing itself

as a premium baby-care brand.

            154.       On information and belief~, by falsely claiming that goods offered for sale on the

Pinduoduo e-commerce platform, a discount e-commerce platform, are sponsored, authorized,

licensed by or otherwise connected with Plaintiff, Defendant Sellers are harming Plaintiffs

reputation, including among consumers located in the United States and New York.

            155.       Defendant Sellers’ acts are in violation of Section 43(a) of the Lanham Act, 15

U.S.C.      §    1125(a).

            156.       Defendant Sellers’ conduct will cause irreparable injury to Plaintiff unless

enjoined by this Court. Plaintiff has no adequate remedy at law.




                                                        28
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 29 of 34




                                  FOURTH CLAIM FOR RELIEF
                              CONTRIBUTORY UNFAIR COMPETITION
                               AGAINST PINDUODUO DEFENDANTS
                                      (15 U.S.C. ~ 1125(a))

            157.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 156 above, and incorporates them herein by reference.

            158.   Pinduoduo Defendants’ operation of Pinduoduo and its active facilitation of

sellers’ and Defendant Sellers’ use of the DADDY’S CHOICE mark in connection with the

advertising, promotion, and sale of goods that are similar to, related to, or competitive with those

offered by Plaintiff, but that are not under Plaintiffs control or management constitutes

contributory unfair competition. Pinduoduo Defendants’ acts contribute to the use of a false

designation of origin and a false representation that goods offered for sale on the Pinduoduo e

commerce platform are Plaintiff are sponsored, authorized, licensed by or otherwise connected

with Plaintiff and their quality assured thereby.

            159.   On information and belief, Pinduoduo Defendants have knowingly allowed sellers

who are not authorized by or affiliated with Plaintiff to describe themselves as “authorized” or

“flagship store,” or offer “authenticity” guarantees on its Pinduoduo e-commerce platform.

            160.   By falsely describing themselves as “authorized” or “flagship store,” or offering

“authenticity” guarantees these unauthorized sellers create the false impression that they are, or

are affiliated with, Plaintiff and are receiving their goods directly from Plaintiff.

            161.   On information and belief, Pinduoduo Defendants allow and encourage sellers

including the Defendant Sellers, to offer for sale diapers in packaging almost identical to that

used by Plaintiffs for its DADDY’S CHOICE diapers while claiming that the infringing diapers

are manufactured in the “same factory.”



                                                    29
8383236.3
             Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 30 of 34




            162.     By falsely claiming that the diapers are manufactured in the “same factory” and

using substantially identical packaging, these unauthorized sellers create the false impression that

they are affiliated with Plaintiff, are receiving their goods directly from Plaintiff, and/or are

selling the same goods as Plaintiff.

            163.     Pinduoduo Defendants’ and Defendant Sellers’ actions have a substantial effect

on U.S. consumers.

            164.     On information and belief, unauthorized sales of Plaintiffs goods in the United

States through Pinduoduo depress the number of authorized sales of Plaintiffs goods.

            165.     Plaintiff has invested considerable time, effort, and money into establishing itself

as a premium baby-care brand.

            166.     On information and belief, by allowing Defendant Sellers to falsely claim that

goods offered for sale on the Pinduoduo e-commerce platform, a discount e-commerce platform,

are sponsored, authorized, licensed by or otherwise connected with Plaintiff, Pinduoduo

Defendants are harming Plaintiffs reputation, including among consumers located in the United

States and New York.

            167.     Pinduoduo Defendants’ acts are in violation of Section 43(a) of the Lanham Act,

15 U.S.C.      §   1125(a).

            168.     Pinduoduo Defendants’ conduct will cause irreparable injury to Plaintiff unless

enjoined by this Court, Plaintiff has no adequate remedy at law.

                                    FIFTH CLAIM FOR RELIEF
                                COMMON LAW UNFAIR COMPETITION

            169.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 168 above, and incorporates them herein by reference.



                                                      30
8383236.3
                 Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 31 of 34




            170.     Defendants have prominently used DADDY’S CHOICE marks in connection

with their business and the advertising, promotion, and sale of goods on their e-commerce

platform. Defendants’ use of DADDY’S CHOICE marks for their own, related goods is likely to

confuse the public as to the origin, source, sponsorship, or quality of Defendants’ business and

goods and is likely to mislead persons to believe that Defendants’ business and goods are

authorized by or affiliated with Plaintiff.

            171.     Defendants’ use of the DADDY’ S CHOICE marks is with knowledge of

Plaintiffs prior rights in the DADDY’S CHOICE name and marks. By appropriating the

goodwill of Plaintiffs name and marks, Defendants unjustly enriches themselves and damage

Plaintiff.

            172.     Defendants’ conduct constitutes New York common law unfair competition with

Plaintiff, which will cause irreparable injury to Plaintiffs good will and reputation unless

enjoined by this Court.

            WHEREFORE, Plaintiff demands judgment as follows:

            1.       Permanently enjoining Defendants, their employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendants from:

                     a.     Using the DADDY’S CHOICE marks, or any confusingly similar mark,

            corporate name, domain name, social media name, or other designation;

                     b.     Imitating, copying, using, reproducing, displaying, or authorizing any

            third party to imitate, copy, use, reproduce, or display Plaintiffs DADDY’S CHOICE

            marks, or any confusingly similar name or mark, in any manner or form or using any




                                                     31
8383236.3
                 Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 32 of 34




            variation, reproduction, counterfeit, copy, colorable imitation, or simulation thereof on or

            in connection with any business or service or the advertisement or promotion thereof;

                     c.       Using, authorizing, or aiding in any way any third party to use any false

            designation of origin or false description, or performing any act that can, or is likely to,

            mislead members of the trade or public to believe that any good offered by or through

            Defendants is in any manner associated or connected with Plaintiff, or sponsored,

            approved, or authorized by Plaintiff;

                     d.       Using, authorizing, or aiding in any way any third party to describe itself

            (expressly or implicitly) as “authorized” by Plaintiff, or as a “flagship store” affiliated

            with Plaintiff;

                     e.       Authorizing, or aiding in any way any third party to resell goods bearing

            the DADDY’S CHOICE marks which were intended for consumers in China to

            consumers located in any other country;

                     f.       Engaging in any other activity constituting unfair competition with

            Plaintiff, or constituting an infringement of Plaintiffs DADDY’S CHOICE marks;

                     g.       Engaging in any of the acts complained of in this Complaint; and

                     h.       Assisting, aiding, or abetting any other person or business entity in

            engaging in or performing any of the activities referred to in subparagraphs (a) through

            (e) above.

            2.       Directing that Defendants, within five (5) days after entry ofjudgment, make all

books and records and other documents concerning all transactions relating to DADDY’ S

CHOICE marks concerning any services or products connected therewith, or featuring such

name or marks available to Plaintiff for review and inspection.


                                                       32
8383236.3
                 Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 33 of 34




            3.       Directing such other relief as the Court may deem appropriate to prevent the trade

and public from deriving the erroneous impression that any services or goods offered on the

Defendants’ e-commerce platform bearing the DADDY’S CHOICE marks or any confusingly

similar mark or name, is authorized by Plaintiff or related in any way to Plaintiff.

            4.       Directing that Defendants file with the Court and serve upon Plaintiffs counsel

within thirty (30) days after entry of such judgment, a report in writing under oath, setting forth

in detail the manner and form in which Defendants have complied with the above.

            5.       Awarding Plaintiff such damages as it has sustained or will sustain by reason of

Defendants’ acts of unfair competition; all gains, profits, and advantages derived by Defendants

from such conduct; and, pursuant to 15 U.S.C.        §   1107, an amount up to three times the amount

of such actual damages sustained as a result of Defendants’ violation of the Lanham Act.

            6.       Awarding Plaintiff exemplary and punitive damages to deter any future willful

infringement as the Court finds appropriate.

            7.       Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees.

            8.       Awarding Plaintiff interest, including prejudgment interest, on the foregoing

sums.

            9.       Awarding Plaintiff such other and further relief as the Court may deem just and

proper.




                                                     33
8383236.3
            Case 1:18-cv-06504-NRB Document 30 Filed 11/16/18 Page 34 of 34



Dated: November 16, 2018                      CARTER LEDYARD & MILBURN, LLP


                                              By:
                                                    J~4n M. Grief~, Jr.
                                                    4’effrey S. Box~r

                                              2 ~(~cie1Yn K. W}~~te
                                              New York, NY 10005
                                              (212) 732-3200
                                              griem~c1m.com
                                              boxer@clm.com
                                              white@clm.com




                                         34
8383236.3
